             Case 5:18-cr-00258-EJD Document 448-1 Filed 07/13/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                    UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                         )   Case No. CR-18-00258-EJD
15                                                     )
             Plaintiff,                                )   DECLARATION OF AMY MASON SAHARIA
16                                                     )   IN SUPPORT OF REPLY
        v.                                             )
17                                                     )
     ELIZABETH HOLMES and                              )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                           )
                                                       )
19           Defendants.                               )
                                                       )
20                                                     )
                                                       )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Reply in Support of
25
     Ms. Holmes’ Motion To Exclude Expert Testimony Pursuant to Rule 16. I attest to the following facts
26
     upon which the motion relies.
27
             2.      Attached to the Reply is one exhibit.
28

     DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF REPLY
     CR-18-00258 EJD                        1
            Case 5:18-cr-00258-EJD Document 448-1 Filed 07/13/20 Page 2 of 2




 1                a.      Exhibit H is a true and correct copy of the expert report of Dr. Stephen Master,

 2 the government’s retained expert. The two appendices to the report, Dr. Master’s Curriculum Vitae and

 3 list of documents provided by the government, have been omitted.

 4         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 5 and correct to the best of my knowledge.

 6

 7         Executed this 13th day of July, 2020 in Southampton, NY.

 8

 9
10                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF REPLY
     CR-18-00258 EJD                        2
